



Exhibit 10.2


DESCRIPTION OF COMPENSATION OF NON-EMPLOYEE DIRECTORS


Fees Earned or Paid in Cash
Cash payments to non-employee directors beginning January 1, 2016 are made as
follows:
•
Annual retainer: $60,000

•
Chairman of the Board: $50,000 annually (in addition to the annual retainer)

•
Annual committee chairman fees:

◦
$10,000 for Nominating and Governance Committee

◦
$14,000 for Compensation Committee

◦
$24,000 for Audit Committee

•
Committee service fees:

◦
$4,000 for Nominating and Governance Committee

◦
$5,000 for Compensation Committee

◦
$10,000 for Audit Committee

•
Ad-hoc committee meeting fees: If an ad-hoc committee of the Board meets more
than once, $1,000 per meeting attended, whether attended in-person or by phone.

All amounts are paid quarterly. There is no pro-rating for service for less than
a full quarter; service on any committee for part of a quarter is treated the
same as an entire quarter. All directors were reimbursed in 2015 for reasonable
expenses incurred in connection with attending meetings.
Equity Compensation
On the date a person first becomes a non-employee director, such director will
be granted RSUs equal to that number of shares of FEI’s common stock determined
by dividing the Initial Grant Amount (as defined below) by the simple average
closing price of FEI’s common stock during the full fiscal quarter preceding the
quarter in which the grant is made (the “Average Stock Price”). The “Initial
Grant Amount” means, with respect to a particular director, (1) $140,000, if the
non-employee director first becomes such on the date of an annual meeting of
shareholders, or (2) a pro-rated amount less than $140,000, determined as
described in the following sentence, if the non-employee director first becomes
such on a date other than the date of an annual meeting of shareholders. The
pro-rated amount will be calculated as $140,000, multiplied by a fraction, the
numerator of which is the number of days remaining until the next April 30, and
the denominator of which is the number of days between and including the date of
the immediately preceding annual meeting of shareholders and the next April 30.
These RSUs will fully vest on April 30 of the year following the grant date.
In each year subsequent to the year in which a non-employee director became a
director, such continuing director will be automatically granted RSUs equal to
that number of shares of our common stock determined by dividing $140,000 by the
Average Stock Price. These RSUs will fully vest on April 30 of the year
following the grant date.



